Citation Nr: 1818501	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, NOS.    


REPRESENTATION

Veteran represented by:	 Cristopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526, Veterans Application for Compensation and/or Pension, received December 2009.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In January 2018, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record, at the January 2018 hearing, the Veteran requested that the issue of entitlement to service connection for a back disability be withdrawn from appellate consideration. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for a back disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran has perfected an appeal as to the issue of entitlement to service connection for a back disability.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be made in writing before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b)(1).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  

Following certification of the appeal to the Board, and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to service connection for a back disability.  The statement was made on the record during the January 2018 hearing, a written transcript of which is of record, thereby satisfying the pertinent criteria for withdrawal.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to service connection for a back disability, it is dismissed. 

Tinnitus

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contends that he currently has tinnitus, and that the tinnitus had its onset during his active service.  Specifically, the Veteran reported that he was exposed to automatic gun fire and jet engine noise during his active service.  See, e.g., January 2018 Board hearing transcript.  In addition, the Veteran reported that his tinnitus began during his active service.  Id. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).  

Generally, for direct-incurrence service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the February 2010 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d 1331, 1377 (Fed. Cir. 2007).

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303 (b), 3.309 (a).  

As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, his assertions are credible and competent, and service connection is warranted for tinnitus.  

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his claim for compensation, which was received in October 2008, approximately 39 years after his separation from active service.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension received October 2008.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service. 

In this case, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles, 16 Vet. App. at 370.  

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

The appeal of the issue of entitlement to service connection for a back disability is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss that is due to in-service exposure to noise from jet aircraft and machine gun fire while stationed at Phu Cat, Vietnam.  See, e.g., January 2018 Board hearing transcript.  The Veteran's statement as to his in-service exposure to noise while stationed at Phu Cat, Vietnam is consistent with the circumstances of his service, to include the place it occurred, and are not contradicted by any evidence of record.  Therefore, they are considered credible.  See 38 U.S.C. § 1154(a).

The Veteran was provided a VA examination in February 2010 to determine the likely etiology of his bilateral hearing loss.  The February 2010 VA examiner reviewed the record, interviewed the Veteran, conducted an in-person examination, and opined that the Veteran's hearing loss was not related to his military service.  As rationale, the VA examiner stated that the Veteran's hearing at discharge was within normal limits.

Under applicable law, the absence of in-service evidence of hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran has presented competent and credible evidence of in-service acoustic trauma from noise exposure.  The VA examiner based the negative nexus opinion largely on the fact that the Veteran's service treatment records do not show in-service hearing loss.  In the rationale, the VA examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why evidence showing in-service hearing loss is required to determine that the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.  

In view of the foregoing, the Board finds that the VA audiology examiner's opinion is inadequate for decision-making purposes.  Specifically, the examiner provided inadequate rationale to support the negative nexus opinion.  Therefore, the matter must be remanded so that an adequate VA clinical opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Board notes that the VA examiner reported that the Veteran's separation examination reflected a bilateral puretone threshold of -5 dB at 500 Hz.  However, a review of the record reflects that the Veteran's bilateral puretone threshold at 500 Hz upon separation was 5 dB.  Because the February 2010 VA examination appears to have been based, in part, on an inaccurate understanding of the record the examiner's opinion is not adequate for decision-making purposes and remand is required so that a VA addendum opinion may be obtained.  Barr, 21 Vet. App. at 312; see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  

Acquired Psychological Disorder

The Veteran contends that he has PTSD that is causally related to his active service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).  38 C.F.R. § 4.125 (a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board from August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a); schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

In December 2008, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for PTSD, describing two in-service stressors.  The Veteran stated that Vietnamese soldiers were killed at the perimeter and were gathered up in the morning.  The Veteran further stated that he saw body parts of dead soldiers.  Additionally, the Veteran stated that he volunteered to go on patrol on a gun ship and participated in shooting at Vietnamese soldiers.  See, December 2008 VA Form 21-0781; January 2018 Board hearing transcript.  In December 2009, the Joint Services Records Research Center (JSRRC) stated that it was unable to corroborate the Veteran's claimed stressor of seeing dead Vietnamese soldiers.  There is no indication that the JSRRC attempted to verify the Veteran's second claimed stressor, namely that he volunteered to go on patrol on a gun ship and participated in shooting at Vietnamese soldiers.  The Board finds that a remand is required so that the AOJ may take appropriate action to further identify and verify the in-service stressors reported by the Veteran.

In addition, the Veteran was provided a VA examination in January 2012.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with PTSD that conforms to DSM-IV.  However, the VA examiner did not provide an opinion as to whether the Veteran's diagnosed PTSD is related to his active service.  Additionally, a July 2009 VA Mental Health Outpatient Note reflects a diagnosis of depression NOS.  Neither the July 2009 VA physician nor January 2012 VA examiner provided an opinion as to whether the Veteran's depression is related to his active service.  As such, the Veteran must be provided a VA addendum opinion as to whether the Veteran's diagnosed PTSD and/or depression, NOS, are/is etiologically related to his active service.    

The Board further observes that the January 2012 VA examination took place prior to the promulgation of the DSM-5 and therefore, reflects that the Veteran was evaluated under the diagnostic criteria for PTSD set forth in the DSM-IV.  As noted above, because this case was certified to the Board on or after August 4, 2014, the regulations require that the Veteran's diagnosis for PTSD conform to the criteria set forth in the DSM-5 rather than the DSM-IV.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide more specific details concerning the alleged in-service incidents in which (a.) he saw body parts of dead Vietnamese soldiers, and (b.) participated as a door gunner aboard a patrol ship.  The Veteran should be asked to identify the names of people who were involved in the incidents, the place where the incidents occurred, and a more specific date or time frame for the incidents.  

The AOJ should review any response from the Veteran regarding the PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent evidence.  The AOJ should make an appropriate request to the Joint Services Records Research Center (JSRRC) for verification of the reported stressors, as appropriate, to include verification of the Veteran's participation as a patrol boat gunner.  Any additional development recommended by JSRRC should be accomplished.  If any stressor cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and list the steps taken in the attempt to verify the stressor(s).  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section D.

2.  Return the claims folder to the February 2010 VA examiner, or an appropriately qualified examiner if the February 2010 VA examiner is unavailable, to provide an addendum opinion regarding the nature and likely etiology of the Veteran's bilateral hearing loss.  Provide a copy of this remand and the claims file to the examiner for review.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such examination should be scheduled.  The examiner must address the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is caused by or otherwise etiologically related to the Veteran's active service, to include in-service exposure to noise from machine gun fire and jet engines.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A complete rationale should be provided for the opinions given.  

3.  After completion of the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD and depressive disorder, NOS.  Provide a copy of this remand and the record to the examiner for review.  Any and all tests and evaluations deemed necessary by the examiner should be performed.

The examiner should note that, because this case was certified to the Board after August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (August 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DS-5).  Therefore, in evaluating the Veteran for PTSD, the examiner should apply the diagnostic criteria set forth in the DSM-5 and not that set forth in the DSM-IV.  

The AOJ must provide the examiner with a summary of all verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following: 

a) Identify all psychiatric disorders demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  If PTSD and/or depressive disorder NOS are/is not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  

b)  If there is a verified stressor and the Veteran has a diagnosis of PTSD under the DSM-5, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder other than PTSD, to include depressive disorder NOS, even if currently resolved, is causally related to the Veteran's active service.  

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given. 

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted for bilateral hearing loss and/or an acquired psychiatric disorder.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


